       Case 1:11-cv-00691-LAK-RWL Document 2621 Filed 04/21/21 Page 1 of 5




                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK



    CHEVRON CORPORATION,

                            Plaintiff,
                                                                           11 Civ. 0691 (LAK)
             v.

    STEVEN DONZIGER et al.,

                            Defendants.



                                RESPONSE PURSUANT TO DKT. 2610

          The Court has requested briefing on the impact of the Second Circuit’s decision in Chevron

Corp. v. Donziger, 990 F.3d 191 (2d Cir. 2021) (“the Decision”), on the analysis undergirding the

Court’s Report and Recommendations dated January 27, 2020, Dkt. 2451 (“R&R”). I will cut to

the chase and keep it as simple as possible.

          The Decision plainly eliminates the foundation of this Court’s conclusion that it was

contemptuous for me not to have “turned over to Chevron” the $342,045.16 in FDA investor funds

that briefly passed through my client trust account in May 2018. R&R at 25-26. The Second

Circuit held that Mr. Donziger could not be held in contempt for failing to so transfer FDA funds

that he received and kept as personal payment. For the same reasons and many more besides,1 I


1
      As I explained to the Court and in my objections to Judge Kaplan, the Court’s finding was always
      erroneous under an accurate application of the Judge Kaplan’s contempt analysis to the facts of the
      $342,045.16 transfer. Seeking to survive Second Circuit review, Judge Kaplan carefully circumscribed
      his Donziger contempt finding: it did not apply wholesale to the $1,242,985 that Mr. Donziger received
      in FDA funds, much of which he later disbursed to other lawyers and service providers, but only applied
      to a sub-set of $666,476.34 that Mr. Donziger, per Judge Kaplan’s careful analysis, (a) had a “personal
      right to or interest in” and (b) “profited” from by dedicating to personal use. While this Court never
      bothered to conduct a similar analysis, the facts are clear that I never had any such right or interest in,
      or took any profit from, the $342,045.16, which passed exclusively and entirely through my client trust
     Case 1:11-cv-00691-LAK-RWL Document 2621 Filed 04/21/21 Page 2 of 5




cannot be held in contempt for a non-transfer of precisely the same funds and type of funds, either

under the RICO Injunction or the identical operative language of the Default Judgment.2

        The Decision further eliminates the foundation of the Court’s fully erroneous conclusion

that it was contemptuous for me to have edited a draft3 of a financing agreement with Roger Waters

that purportedly eliminated a prior “note” obligation purportedly owed on a “personal” basis by

Mr. Donziger. As the Court explained with care, the contempt found was a “violat[ing] Paragraphs

1 and 5” or “participat[ing] with Donziger in violating Paragraphs 1 and 5” to “assist[] Donziger

with profiting from the Ecuador Judgment” according to the profiting analysis set forth by Judge

Kaplan. R&R at 22-23 (citing Kaplan Contempt Opinion, Dkt. 2209, at 69-70 ¶ 1c). Again, it was




    account per client instructions. The $50,000 that I later but contemporaneously received was payment
    for invoiced legal services, distinguishable again from the kind of “profit” that Judge Kaplan found
    where Mr. Donziger directly transferred funds, without any invoices or accounting, to credit card
    payments and family obligations. I will finally note that the Court never seriously grappled with the
    implications of its Recommendation, which would have required me to violate client instructions
    regarding client funds so as to effect a highly prejudicial seizure of those funds per an entirely untested
    and patently invalid (now affirmed as invalid) legal claim made by the client’s opposition in ongoing
    litigation. That can hardly be regarded as the only non-contemptuous, much less ethical choice of
    conduct under the circumstances.
2
    R&R at 26 (re default judgment); id. at 19 (“Page cannot be held in contempt for ‘assisting’ Donziger
    in conduct that is not ultimately found to be contemptuous”). See also, e.g., Chevron contempt motion
    at 28. While the Second Circuit took “no position as to whether Donziger could be held in contempt for
    any actions he took or payments he received after [entry of the default judgment],” it made clear that
    the answer to the question would turn on whether any such payments were “traceable to fundraising
    activities that followed the April 23, 2018 injunction.” Decision at 52 n.14. Id. at n.12 (any theoretical
    contempt of the Default Judgment would require showing “payments received by Donziger after the
    date of the default judgment [that] can be traced specifically to sales of interests in the Ecuadorian
    Judgment that took place after the default judgment was entered”). None of the $342,045.16 was
    traceable to any judgment fundraising after this date; to my knowledge, there was no judgment
    fundraising after this date. Until Judge Kaplan re-addressed the relevance of the “collections” and
    “traceability” language in his Stay Opinion, it was “not unreasonable” to view funds raised in
    compliance with the anti-monetization provision as available to satisfy litigation expenses including
    retainer fees, notwithstanding the otherwise broad language of the constructive trusts in the injunctions
    themselves.
3
    The alleged contempt here, just to be clear, was editing a draft agreement per client instructions in the
    middle of a work-stream process managed by numerous other individuals including lawyers from
    national law firm, Cohn Reznick. There is no allegation that undersigned conceived, arranged, signed,
    or received or enjoyed funds from this agreement or process. It was a single instance of editing a draft.

                                                      2
     Case 1:11-cv-00691-LAK-RWL Document 2621 Filed 04/21/21 Page 3 of 5




precisely this “profiting” analysis that was vacated by the Second Circuit. While the Second Circuit

acknowledged the anti-monetization provision of paragraph 5 targeting Mr. Donziger’s discrete

interest in the Ecuador Judgment, there is no allegation that Mr. Donziger’s judgment interest was

ever part of the Roger Waters agreement at issue (or any prior agreement). The claim is that the

extinguishment of the note was a personal profit on an agreement involving FDA interests, no

different than if the agreement had provided a cash payment personally to Mr. Donziger. Because

it was not contemptuous for Mr. Donziger to have received investor or donor funds, even for

personal use or profit, the Court’s contempt finding re the Roger Waters agreement also falls.4


4
    The Court’s contempt finding re this agreement is also erroneous for many other reasons that I will
    attempt to briefly summarize without unduly crushing this brief with this footnote. Many of the reasons
    are set forth in my objections to Judge Kaplan, Dkt. 2454 at 6-7. First, the Court’s finding is clearly
    erroneous based on the distorted chronology it adopted from Gibson Dunn’s papers, as seen below:
                 40. Page also drafted an agreement that extinguished a personal debt of Donziger
                 in exchange for an interest in the Ecuador Judgment. In December 2017, Donziger
                 requested from Page a “superseding instrument that nullified” a “personal
                 promissory note” by which investor Roger Waters had loaned Donziger $102,000.
                 (Champion Decl. Ex. 84.) Page drafted a superseding investment agreement with
                 Waters for $152,000, which included the $102,000 that Waters lent to Donziger
                 personally, in exchange for a percentage of the Ecuador Judgment. (Champion
                 Decl. Ex. 85-86.) Following further editing by Donziger, Waters signed the
                 agreement in February 2017. (Champion Decl. Ex. 86-88.)
    R&R at 12; Chevron contempt motion at 18 (same). In other words, the alleged contemptuous drafting
    occurred 11 months before the request for the “superseding instrument” and mention of the “personal
    promissory note.” The Jan/Feb 2017 agreement made no mention of any personal promissory note,
    which is unsurprising since Mr. Donziger only “realiz[ed]” or recalled the promissory note in December
    2017. Critically, nothing in the Jan/Feb 2017 agreement I edited purported to extinguish any prior
    obligation and cannot be understood to have had that effect because Mr. Donziger was trying to
    extinguish it 11 months later. While the Court faulted me for “conspicuously” not contesting
    adequately the Waters agreement contempt claim, the reality is that it was one in a long line of absurdly
    distorted claims in Chevron’s motion, many of which were dismissed or ignored by the Court as well,
    and it is the distortions and “hide the ball” tactics that are really “conspicuous.” Among many other
    things, Chevron had the “personal note” in its possession but strategically declined to include it in the
    batch of 113 exhibits to its motion, instead saving it for cross-examination, where I saw it for the first
    time and was unable to carefully analyze it. Why? Perhaps because it references funds provided on
    October 28, 2013—funds I was quite familiar with, as I testified, because those funds went to pay for
    the 3-bedroom apartment and granola bars for the 15-member band of students, volunteers, and
    contingency-fee lawyers who worked the defense side RICO trial against Mr. Donziger and two
    Ecuadorian pollution victims. That is, the funds were not dedicated to personal use at all but rather used
    for cases expenses and thus subject to terms in Mr. Donziger’s own contracts entitling him to
    compensation and indemnification from the Ecuadorian client base. This is consistent with the “Use of

                                                      3
     Case 1:11-cv-00691-LAK-RWL Document 2621 Filed 04/21/21 Page 4 of 5




        Finally, there is the Court’s finding that my failure to “transfer[]to Chevron [my] .25% (or

any additional percentage) interest in the Ecuador Judgment” constitutes contempt of the Default

Judgment. As I have repeatedly explained, it is not clear to me that an intangible, continent interest

would not already be part of the constructive trust set out in the Default Judgment merely by

operation of the language wherein the Court “hereby imposes a constructive trust for the benefit

of Chevron on all property . . . that is traceable to the Judgment.”5 Nor is it clear that the Default

Judgment itself is valid, for the reasons articulated in Dkt 2354 at 7 n.4, nor that the scope of

“traceability” for the constructive trust in the Default Judgment, even limited by the Decision, can

lawfully reach as far as that of the RICO Judgment.6

        More critically, however, Chevron never actually requested my interest before seeking to



    Funds” clause in the purportedly contemptuous agreement I edited, which made clear that all of Mr.
    Waters’ funds were for “case-related expenses including but not limited to the defense of the U.S.
    representative [Mr. Donziger] in U.S. courts.” And while the Court takes me to task to my
    understanding of Mr. Waters’ prior funds as a donation rather than a loan obligation, that is exactly the
    understanding of Mr. Waters himself, as he testified to under oath in a related hearing in September
    2019. The objections go on: the lack of any showing that the limited editing work I provided to a team
    of parties and lawyers including the Cohn Reznick firm constituted substantial assistance under the
    necessary aiding and abetting standard, cf. Chevron brief at 22; the fact that the claim as whole effects
    an end run around the actual knowledge requirement for aiding and abetting, cf. Dkt. 2354 at 11-15;
    the failure to establish the alleged extinguishment of Mr. Donziger’s personal debt (which was not
    extinguished, and was not personal, supra) as proven damages to Chevron as required for the matter
    the be subject to compensatory sanction, see Dkt. 2451 at 33 (explaining a theory of damages as to the
    $342,045.16 but nothing similar as to how the $102,000 constituted damage to Chevron), see also
    Chevron brief at 35 (not including the $102,000 in the damages that Chevron itself demanded); the lack
    of any attention to the limited role of my editing in awarding a full compensatory sanction, contrary to
    the interests of justice; and more. None of these arguments are necessary, however, in light of the fact
    that the Second Circuit Decision forecloses the contempt finding entirely, as argued in the text.
5
    The use of the “shall transfer” language is naturally directed at tangible property, for which an actual
    transfer is required.
6
    The reach of the latter was affirmed on the basis of a substantial record linked to specific individuals
    who appeared and defended the action, whereas the former would attach to dozens of individuals and
    organizations who never appeared and defended—not even counting all the “officers, agents, servants,
    employees, and attorneys; and other persons who are in active concert and participation” with those
    dozens of individuals. It would be quite a thing to say that all members of this class, which could include
    hundreds of people with diverse interests or assets arguably subject to a traceability analysis, are subject
    to precisely the same constructive trust obligations as Mr. Donziger.

                                                       4
     Case 1:11-cv-00691-LAK-RWL Document 2621 Filed 04/21/21 Page 5 of 5




hold me in contempt, and never, as it did with Mr. Donziger, provided a form it would consider

sufficient to execute a “transfer.” In concerned response to the Court’s contempt finding on this

point, I promptly sent Gibson Dunn attorneys the email attached hereto as Exhibit A, asking them

to “Let me know what Chevron needs on this, I am willing to work something out.”

       Chevron’s lawyers never even replied. We all know that this thing has nothing whatsoever

to do with Chevron really wanting to add my minuscule contingent interest or any other of my

savings or property to its ~$200 billion market cap, but you would think they would pretend a little

harder that they even care.

                                         CONCLUSION

       For the foregoing reasons, the Court should vacate its first two contempt findings (re the

$342,045.16 and $102,000, in shorthand) and direct Chevron to, if it wishes, respond to my email

and tell me how it would like to go about receiving a “transfer” of my theoretical, intangible,

contingent 0.0025 share of the historic but beleaguered Ecuador Judgment.



 DATED:         April 21, 2021                 Respectfully submitted,

                                                       /s
                                               Aaron M. Page
                                               512 Clark Street
                                               Iowa City, IA 52240
                                               Tel: (202) 618-2218
                                               Email: aaron@forumnobis.org

                                               Pro se




                                                 5
